Citation Nr: 1109726	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the previously-denied claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, or in the alternative, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 50 percent for service-connected PTSD.  

3.  Entitlement to a compensable evaluation for a service-connected bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from January 2008, June 2008 and August 2008 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the October 2010 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

Initial matter

Concerning the Veteran's hypertension claim, the Board observes that the Veteran included this issue on his May 2009 statement which was an effective substantive appeal regarding his PTSD and bilateral hearing loss claims.  However, as the RO had not promulgated a Statement of the Case (SOC) concerning the Veteran's hypertension claim at that time, his substantive appeal was ineffective as to that issue.  In a letter from the RO dated in June 2009, the Veteran was notified that a second Notice of Disagreement had been received, but the letter failed to identify which of the three issues listed on the Veteran's May 2009 statement this letter applied.  

The RO disseminated an SOC concerning the Veteran's hypertension claim on July 15, 2009.  The Veteran filed a substantive appeal regarding his hypertension claim which was date-stamped as received by the RO on September 23, 2009.  In an October 2009 letter, the RO notified the Veteran that his September 2009 substantive appeal concerning his hypertension claim was considered untimely, and as such, the claim was not in appellate status.  The Veteran expressed disagreement with this determination in a January 2010 statement, asserting that he did not receive the July 2009 SOC.  

In a July 2010 deferred rating decision, the RO ultimately decided that the Veteran's September 2009 substantive appeal regarding his hypertension claim was timely, and that the issue was certified to the Board.  See 38 C.F.R. § 20.302 (2010); see also Kontrick v. Ryan, 540 U.S. 443, 458 (2004); Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, the RO neither notified the Veteran of the favorable determination nor provided the Veteran with an SOC regarding the timeliness issue.  

Under normal circumstances, the Board would remand the timeliness issue back to the RO for the issuance of an SOC as directed by the United States Court of Appeals for Veterans Claims' (the Court's) holding in Manlincon v. West, 12, Vet.App. 238 (1999).  However, as will be discussed further below, at the October 2010 VA hearing, the Veteran's representative asserted that the Veteran wished to withdraw the claim.  See the October 2010 VA hearing transcript at page 2.  

In light of the above, the Board concludes that additional efforts to assist or notify the Veteran in regarding this issue would serve no useful purpose, and the Veteran's hypertension claim will be withdrawn as per his wishes.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The issues of (1) entitlement to an evaluation in excess of 50 percent for service-connected PTSD and (2) entitlement to a compensable evaluation for a service-connected bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the October 2010 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of whether new and material evidence has been received sufficient to reopen the previously-denied claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, or in the alternative, claimed as secondary to service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of whether new and material evidence has been received sufficient to reopen the previously-denied claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, or in the alternative, claimed as secondary to service-connected PTSD.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has withdrawn his appeal regarding the issue of whether new and material evidence has been received sufficient to reopen the previously-denied claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, or in the alternative, claimed as secondary to service-connected PTSD.  As such, the Board finds that any error related to the VCAA is rendered moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); see also Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).

As noted above, at the October 2010 VA hearing, the Veteran's representative expressed that the Veteran wished to withdraw the issue of whether new and material evidence has been received sufficient to reopen the previously-denied claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, or in the alternative, claimed as secondary to service-connected PTSD.  See the October 2010 VA hearing transcript at page 2.  The Board finds this statement to be a valid withdrawal of the issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The issue of whether new and material evidence has been received sufficient to reopen the previously-denied claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, or in the alternative, claimed as secondary to service-connected PTSD, is dismissed.


REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Veteran was last accorded VA examinations regarding his PTSD and bilateral hearing loss disability claims in September 2007 and May 2008, respectively.  Subsequently, the Veteran has asserted that both of these disabilities have increased in severity since the last VA examinations were performed.  Specifically, at the personal hearing conducted before the undersigned in October 2010, the Veteran and his spouse testified that the Veteran has been prescribed medication and now experiences nightmares, to include running and fight in his sleep, secondary to his service-connected PTSD.  In addition, the Veteran and his spouse stated that the Veteran has increased difficulty performing daily activities, such as talking with his wife and watching television, secondary to his service-connected bilateral hearing loss disability.  See the October 2010 VA hearing transcript at pages 3, 6, 7, 9, 12, 13, 16 - 18 and 22 - 24.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's contentions of increased PTSD and bilateral hearing loss symptomatology since the most recent examinations, the Board finds that additional VA examinations are necessary to determine the current nature and extent of these service-connected disabilities.

Additionally, the Board notes that the Veteran has asserted that he has recently received VA treatment for his service-connected PTSD.  See the October 2010 VA hearing transcript at page 7.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected PTSD and/or bilateral hearing loss disability.  

2.  The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected PTSD and/or bilateral hearing loss disability.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

4.  Schedule the Veteran for a VA examination in order to assess the current nature and severity of his service-connected PTSD.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All appropriate tests should be performed and the results, documented.

5.  Should schedule the Veteran for a VA audiological examination with a VA audiologist in order to ascertain the nature and severity of his service-connected bilateral hearing loss disability.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is also requested to discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities as per the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

6.  The AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


